EXHIBIT 10.6
 
 
Option Number:    ______________________                                   
Optionee Name:    ______________________                                   
 
 


KINETIC CONCEPTS, INC.
2008 OMNIBUS STOCK INCENTIVE PLAN
INTERNATIONAL STOCK OPTION AGREEMENT


THIS AGREEMENT (the “Option Agreement”) is made and entered into as of  (the
“Date of Grant”), by and between Kinetic Concepts, Inc., a Texas corporation
(the “Company”), and []  (the Optionee”).  Capitalized terms not defined herein
shall have the meaning ascribed to them in the Company’s 2008 Omnibus Stock
Incentive Plan (the “Plan”).  Where the context permits, references to the
Company or any of its Subsidiaries or affiliates shall include the successors to
the foregoing.
 
Pursuant to the Plan, the Administrator has determined that the Optionee is to
be granted an option (the “Option”) to purchase Shares, subject to the terms and
conditions set forth in the Plan and herein (including Appendices A and B), and
hereby grants such Option.
 
1. Number of Shares and Exercise Price.  The Option entitles the Optionee to
purchase [ ] Shares (the “Option Shares”) at a price of [ ] per share (the
“Option Exercise Price”).
 
2. Option Term.  The term of the Option and of the Option Agreement (the “Option
Term”) shall commence on the Date of Grant and, unless the Option is previously
terminated pursuant to Paragraph 5 below, shall terminate upon the expiration of
ten (10) years from the Date of Grant (the “Expiration Date”).  As of the
Expiration Date, all rights of the Optionee hereunder shall terminate.
 
3. Conditions of Exercise.
 
(a)  
Subject to Paragraph 5 below, the Option shall vest at such time or times as are
set forth in Appendix A hereto.
 

(b)  
Except as otherwise provided herein, the right of the Optionee to purchase
Option Shares with respect to which the Option has become exercisable and vested
may be exercised in whole or in part at any time or from time to time prior to
the Expiration Date; provided, however, that the Option may not be exercised for
a fraction of a Share.
 

4. Method of Exercise.  This Option may be exercised, in whole or in part, by
means of any online broker-assisted exercise procedure approved by the
Administrator, or by delivery of a written notice of exercise to the Company in
such form as may be approved by the Administrator from time to time and which
may be obtained from the Company’s Equity Accounting and Administration
department, accompanied by payment in full of the aggregate Option Exercise
Price in U.S. dollars, which may be made (i) in cash or by check, (ii) to the
extent permitted by applicable law, by means of any cash or cashless exercise
procedure through the use of a brokerage arrangement approved by the
Administrator, (iii) in the form of unrestricted Shares already owned by the
Optionee to the extent the unrestricted Shares have a Fair Market Value on the
date of surrender equal to the aggregate Option Exercise Price of the Shares as
to which such Option shall be exercised and the minimum statutory withholding
taxes with respect thereto, or (iv) any combination of the foregoing.
 
5. Effect of Termination of Employment or Service; or Change in Control.
 
 
(a)  
If the Optionee’s employment with or service to the Parent, the Company or any
of its Affiliates terminates for any reason, other than by reason of the
Optionee’s death or Disability, the Option, to the extent vested and exercisable
as of the date of such termination, shall expire 90 days following the date of
such termination, and the Option, to the extent not vested and exercisable as of
the date of such termination, shall expire as of such date.  The Option shall
not be exercisable after the Expiration Date.
 

(b)  
If the Optionee’s employment with or service to the Parent, the Company or any
of its Affiliates terminates by reason of the Optionee’s death or Disability,
any portion of the Option that is outstanding at such time shall become fully
and immediately vested and exercisable, and shall expire 180 days following the
date of such termination.  The Option shall not be exercisable after the
Expiration Date.
 

(c)  
If the Optionee’s employment with or service to the Parent, the Company or any
of its Affiliates is terminated by the Company other than for "cause" (as
defined in the Plan)  within 24 months following a Change in Control, any
portion of the Option that is outstanding at such time shall become fully and
immediately vested and exercisable.
 

(d)  
If the Optionee's employment with or service to the Parent, the Company or any
of its Affiliates is terminated for "Cause," as defined in the Plan or in any
employment agreement, retention agreement, stock grant or award agreement, or
other applicable agreement between the Company (or any of its Affiliates or the
Parent) and the Optionee (including, without limitation, for violation of any
non-compete, non-solicit, non-disclosure, non-disparagement, or other
restrictive covenant or agreement), the Optionee shall forfeit, upon written
notice from the Company, any and all Options (including any securities, cash or
other property issued upon exercise or other settlement of such awards) granted
to him or her under this Option Agreement, including, without limitation, vested
Options.  The forfeiture obligation of the Optionee under this Paragraph shall
continue to apply, in accordance with its terms, following termination of the
Optionee's employment or service (for any reason).  The Optionee's employment
with or service to the Parent, the Company or any of its Affiliates shall be
deemed to be terminated for Cause under this Paragraph if, within twelve (12)
months after the Optionee's employment or service has terminated, facts and
circumstances are discovered that would have justified a termination for Cause.
 

                 6.  Adjustments.  The Option and all rights and obligations
under this Option Agreement are subject to Section 3 of the Plan.
 
7. Nontransferability of Option.  Except by will or under the laws of descent
and distribution and as set forth in the following two sentences, the Optionee
may not sell, transfer, pledge or assign the Option, and, during the lifetime of
the Optionee, only the Optionee may exercise the Option.  Notwithstanding the
foregoing, during the Optionee’s lifetime, the Administrator may, in its sole
discretion, permit the transfer, assignment or other encumbrance of the
Option.  Additionally, subject to the approval of the Administrator and to any
conditions that the Administrator may prescribe, the Optionee may, upon
providing written notice to the Company, elect to transfer the Option (i) to
members of his or her Immediate Family, provided that no such transfer may be
made in exchange for consideration, (ii) by instrument to an inter vivos or
testamentary trust in which the Option is to be passed to beneficiaries upon the
death of the Optionee, or (iii) pursuant to a qualified domestic relations order
or any similar instrument, to the extent permitted by applicable law.  Any
attempted sale, transfer, pledge, assignment, encumbrance or other disposition
of the Option contrary to the provisions hereof shall be null and void and
without effect.
 
8. Notice.  Whenever any notice is required or permitted hereunder, such notice
shall be in writing and shall be given by personal delivery, facsimile, first
class mail, certified or registered with return receipt requested.  Any notice
required or permitted to be delivered hereunder shall be deemed to have been
duly given on the date which it is personally delivered or, whether actually
received or not, on the fifth day after depositing in the post or 24 hours after
transmission by facsimile to the respective parties named below.
 

 If to the Company:
Kinetic Concepts, Inc.
Attn.:  Chief Financial Officer
8023 Vantage Drive
San Antonio, TX  78230
U.S.A.
 
Phone: (210) 255-6494
Fax: (210) 255-6997






 If to the Optionee:
[Name of Optionee]  ________________________________________
 
[Address]  _______________________________________________
 
Facsimile: ________________________________________________

 
Either party may change such party’s address for notices by duly giving notice
pursuant hereto.
 
9. Withholding Requirements in Connection with the Option.  Regardless of any
action the Company or the Optionee’s employer (the “Employer”) takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding related to the Optionee’s participation
in the Plan and legally applicable to the Optionee or deemed by the Company or
the Employer to be an appropriate charge to the Optionee even if technically due
by the Company or the Employer (“Tax-Related Items”), the Optionee acknowledges
that the ultimate liability for all Tax-Related Items legally is and remains the
Optionee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer.  The Optionee further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option
grant, including the grant, vesting or exercise of the Option, the subsequent
sale of Option Shares acquired pursuant to such exercise and the receipt of any
dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result.  Further if the Optionee
has become subject to tax in more than one jurisdiction between the Date of
Grant and the date of any relevant taxable event, the Optionee acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
 
Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all Tax-Related Items.  In this regard,
the Optionee authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items legally payable by the Optionee by one or a combination of the
following:  (1) withholding from the Optionee’s wages or other cash compensation
paid to the Optionee by the Company and/or the Employer; (2) withholding from
proceeds of the sale of Option Shares acquired upon exercise of the Option
either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Optionee’s behalf pursuant to this authorization); or (3)
withholding in Option Shares acquired upon exercise of the Option.
 
To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in Option Shares, for tax
purposes, the Optionee is deemed to have been issued the full number of Option
Shares subject to the exercised Option, notwithstanding that a number of Option
Shares are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of the Optionee’s participation in the Plan.
 
Finally, the Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to honor the exercise and refuse to deliver the Option Shares if the Optionee
fails to comply with his or her obligations in connection with the Tax-Related
Items.
 
10. Compliance with Laws.
 
(a) Option Shares shall not be issued or credited to the Optionee’s account
pursuant to the exercise of the Option granted hereunder unless the exercise of
such Option and the issuance and delivery of such Option Shares pursuant thereto
shall comply with all relevant provisions of law, including, without limitation,
the U.S. Securities Act of 1933, as amended, the U.S. Exchange Act, the
requirements of any stock exchange upon which the Shares may then be listed, and
the applicable local laws, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.  The Company shall be
under no obligation to effect the registration pursuant to the U. S. Securities
Act of 1933, as amended, of any interests in the Plan or any Option Shares to be
issued hereunder or to effect similar compliance under any state or local laws.
 
(b) All certificates for Option Shares delivered under the Plan shall be subject
to such stock-transfer orders and other restrictions as the Administrator may
deem advisable under the rules, regulations, and other requirements of the U.S.
Securities and Exchange Commission, any stock exchange upon which the Shares may
then be listed, and any applicable federal, state, or local securities law, and
the Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.  The
Administrator may require, as a condition of the issuance and delivery of
certificates evidencing Shares pursuant to the terms hereof, that the recipient
of such Shares make such agreements and representations as the Administrator, in
its sole discretion, deems necessary or desirable.
 
11. Protections Against Violations of Agreement.  No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Option Shares by any holder thereof in violation of the
provisions of this Option Agreement or the Articles of Incorporation or the
Bylaws of the Company will be valid, and the Company will not transfer any of
such Option Shares on its books, nor will any of such Option Shares be entitled
to vote, nor will any dividends be paid thereon, unless and until there has been
full compliance with such provisions to the satisfaction of the Company.  The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.
 
12. Nature of Grant.  By accepting the grant of Options, the Optionee
acknowledges, understands and agrees that:
 
(a)  
The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
 

(b)  
The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past;
 

(c)  
All decisions with respect to future Option grants, if any, will be at the sole
discretion of the Company;
 

(d)  
The Optionee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Optionee’s employment relationship at any time;
 

(e)  
The Optionee is voluntarily participating in the Plan;
 

(f)  
The Option and the Option Shares are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or the Subsidiary (or Affiliate), and which is outside the scope of the
Optionee’s employment contract, if any;
 

(g)  
The Option and the Option Shares are not intended to replace any pension rights
or compensation;
 

(h)  
The Option and the Option Shares are not a part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal or
end of service payments, bonuses, long-service awards, or pension or retirement
or welfare benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary (or Affiliate) of the Company;
 

(i)  
The Option and the Optionee’s participation in the Plan will not be interpreted
to form an employment contract or relationship with the Company or any
Subsidiary (or Affiliate) of the Company;
 

(j)  
The future value of the underlying Option Shares is unknown and cannot be
predicted with certainty;
 

(k)  
No claim or entitlement to compensation or damages shall arise from termination
of the Option or diminution in value of the Option or Option Shares acquired
through the exercise of the Option resulting from termination of the Optionee’s
active employment with the Company or the Subsidiary (or Affiliate) (for any
reason whatsoever and whether or not in breach of local labor laws), and in
consideration of the grant of Options to which the Optionee is not otherwise
entitled, the Optionee irrevocably agrees never to institute any claim against
the Company or the Employer, waives the Optionee’s ability, if any, to bring
such claim, and releases the Company and the Subsidiary (or Affiliate) from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan and by
electronically accepting this Option Agreement, the Optionee shall be deemed
irrevocably to have agreed not to pursue such claim and agreed to execute any
and all documents necessary to request dismissal or withdrawal of such claims;
 

(l)  
In the event of termination of the Optionee’s employment (whether or not in
breach of local labor laws), the Optionee’s right to vest in Option under the
Plan, if any, will terminate effective as of the date that the Optionee is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), the Administrator shall have the exclusive discretion to determine when
the Optionee is no longer actively employed for purposes of the Option grant;
and
 

(m)  
The Option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.
 

13. No Advice Regarding Grant. The Company or the Subsidiary (or Affiliate) are
not providing any tax, legal or financial advice, nor are the Company or the
Subsidiary (or Affiliate) making any recommendations regarding the Optionee’s
participation in the Plan, or the Optionee’s acquisition or sale of the
underlying Option Shares.  The Optionee is hereby advised to consult with
his/her own personal tax, legal and financial advisors regarding the Grantee’s
participation in the Plan before taking any action related to the Plan.
 
14. Data Privacy.  The Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this document by and among, as applicable, the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan.
 
    The Optionee hereby understands that the Company and the Subsidiaries (or
Affiliates) hold certain personal information about the Optionee, including, but
not limited to, the Optionee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Options or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Optionee’s favor,
for the purpose of implementing, administering and managing the Plan
(“Data”).  The Optionee  understands that Data may be transferred to E*TRADE or
such other stock plan service provider as may be selected by the Company in the
future which is assisting the Company with the implementation, administration
and management of the Plan.  The Optionee understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections from the Optionee’s country.  The Optionee hereby understands that
the Optionee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Optionee’s local human resources
representative.  The Optionee authorizes the Company, E*TRADE and any other
possible recipients which may assist the Company (presently or in the future) to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the purposes of implementing, administering and managing the Optionee’s
participation in the Plan.  The Optionee understands that Data will be held only
as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan.  The Optionee understands that the Optionee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Optionee’s local human resources representative.  The Optionee hereby
understands, however, that refusing or withdrawing the Optionee’s consent may
affect the Optionee’s ability to participate in the Plan.  For more information
on the consequences of the Optionee’s refusal to consent or withdrawal of
consent, the Optionee hereby understands that the Optionee may contact the human
resources representative.


15. Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of the Option Agreement shall in no way be construed to
be a waiver of such provision or of any other provision hereof.
 
16. Governing Law.  The Option Agreement shall be governed by and construed
according to the laws of the State of Texas without regard to its principles of
conflict of laws as provided in the Plan.  For purposes of litigating any
dispute that arises under this Option or the Option Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of Texas, agree
that such litigation shall be conducted in the courts of San Antonio, Texas, or
the federal courts for the United States for the Western District of Texas, and
no other courts, where this Option grant is made and/or performed.
 
17. Incorporation of the Plan.  The Plan, as it exists on the date of the Option
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Option and this Option Agreement shall be
subject to all terms and conditions of the Plan.  In the event of any conflict
between the provisions of the Option Agreement and the provisions of the Plan,
the terms of the Plan shall control, except as expressly stated otherwise.  The
term “Section” generally refers to provisions within the Plan; provided,
however, the term “Paragraph” shall refer to a provision of this Option
Agreement.
 
18. Amendments.  This Option Agreement may be amended or modified at any time,
but only by an instrument in writing signed by each of the parties hereto.
 
19. Rights as a Shareholder.  Neither the Optionee nor any of the Optionee’s
successors in interest shall have any rights as a shareholder of the Company
with respect to any Option Shares until the Optionee has given written notice of
exercise, has paid in full for such Shares, and has satisfied the requirements
in Sections 13(b) and (d) of the Plan.
 
20. Agreement Not a Contract of Employment.  Neither the Plan, the granting of
the Option, the Option Agreement nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Optionee has a right to continue to be employed by, or to
provide services as a director, consultant or advisor to, the Company, any
Subsidiary or Affiliate thereof for any period of time or at any specific rate
of compensation.
 
21. Authority of the Administrator.  The Administrator shall have full authority
to interpret and construe the terms of the Plan and the Option Agreement.  The
Administrator shall have the exclusive discretion to determine when the Optionee
is no longer actively employed for purposes of the Option.  The determination of
the Administrator as to any such matter of interpretation or construction shall
be final, binding and conclusive.
 
22. Binding Effect.  The Option Agreement shall apply to and bind the Optionee
and the Company and their respective permitted assignees or transferees, heirs,
legatees, executors, administrators and legal successors.
 
23. Tax Representation.  The Optionee has reviewed with his or her own tax
advisors the federal, state, local and worldwide tax consequences of the
transactions contemplated by this Option Agreement.  The Optionee is relying
solely on such advisors and not on any statement or representations of the
Company or any of its agents.  The Optionee understands that he or she (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by the Option Agreement.
 
24. Language.  If the Optionee has received this or any other document related
to the Plan translated into a language other than English and if the translated
version is different from the English version, the English version will control.
 
25. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic or other means.  The Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic systems established and maintained by the Company or a
third-party designated by the Company.
 
26. Acceptance.  The Optionee hereby acknowledges receipt of a copy of the Plan
and this Option Agreement.  The Optionee has read and understands the terms and
provisions thereof, and accepts the Option subject to all the terms and
conditions of the Plan and the Option Agreement.
 
27. Severability.  The provisions of this Option Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
28. Appendix.  Notwithstanding any provision in this Option Agreement or the
Plan to the contrary, the Award shall be subject to the special terms and
provisions set forth in the Appendix B to this Option Agreement for the
Optionee’s country of residence, if any.  Moreover, if the Optionee relocates to
one of the countries included in the Appendix B, the special terms and
conditions for such country will apply to the Optionee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan.  The Appendix B constitutes part of this Option
Agreement.
 
29. Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Option
and on any Option Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan and to require the Optionee to sign or
electronically accept any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
 
Optionee, by his or her electronic acceptance of this Option Agreement, agrees
to be bound by the terms and conditions set forth above on the day and year
first written above.




 
DATE OF
GRANT
 
NUMBER OF
SHARES SUBJECT
TO OPTION
 
OPTION
EXERCISE
PRICE
 
 
EXPIRATION
DATE
       



SEE APPENDIX A FOR VESTING SCHEDULE.
 
 
 
 

--------------------------------------------------------------------------------

 

 


APPENDIX B


KINETIC CONCEPTS, INC.
2008 OMNIBUS STOCK INCENTIVE PLAN
INTERNATIONAL STOCK OPTION AGREEMENT


This Appendix B includes additional terms and conditions that govern the Option
granted to the Optionee under the Kinetic Concepts, Inc. 2008 Omnibus Stock
Incentive Plan (the “Plan”) if the Optionee resides in one of the countries
listed below.  This Appendix B forms part of the Option Agreement.  Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Option Agreement or the Plan.
 
This Appendix B also includes information based on the securities, exchange
control and other laws in effect in the Optionee’s country as of February
2010.  Such laws are often complex and change frequently.  As a result, the
Company strongly recommends that the Optionee not rely on the information noted
herein as the only source of information relating to the consequences of the
Optionee’s participation in the Plan because the information may be out of date
at the time the Optionee exercises the Option or sells Option Shares acquired
under the Plan.
 
In addition, the information is general in nature.  The Company is not providing
the Optionee with any tax advice with respect to the Option.  The information
provided below may not apply to the Optionee’s particular situation, and the
Company is not in a position to assure the Optionee of any particular result.
Accordingly, the Optionee is strongly advised to seek appropriate professional
advice as to how the tax or other laws in the Optionee’s country apply to the
Optionee’s situation.  The Optionee must consult the Optionee’s personal tax or
legal advisors for the most current information.
 
If the Optionee is a citizen or resident of a country other than the one the
Optionee is working, or if the Optionee transfers employment after the Options
are granted to the Optionee, the information contained in this Appendix B may
not be applicable to the Optionee.
 
AUSTRIA
 
Consumer Protection Alert
 
Under certain circumstances, the Optionee may be entitled to revoke the
Optionee’s acceptance of the Option Agreement on the basis of the Austrian
Consumer Protection Act (the “Act”) under the following conditions (if the Act
is considered to be applicable to the Option Agreement and the Plan):
 
(a)           The revocation must be made within one week of the day the
Optionee accepted the Option Agreement; and
 
(b)           The revocation must be in written form to be valid.  It is
sufficient if the Optionee returns this Option Agreement to the Company or the
Company's representative with language which can be understood as the Optionee’s
refusal to conclude or honor the terms contained in the Option Agreement,
provided the revocation is sent within the period discussed above.
 
BELGIUM
 
Tax Considerations
 
The tax consequences to the Optionee may vary depending on whether the Option is
accepted in writing within 60 days of the offer date (the date the Optionee
received notice of the Option grant) or thereafter.  The Optionee will receive a
separate offer letter, acceptance form and undertaking form in addition to the
Option Agreement.  The Optionee should review the offer letter before accepting
the Option.  The Optionee also should consult the Optionee’s personal tax
advisor regarding the tax consequences of accepting the Option and whether to
complete any additional forms.
 
CANADA
 
Language Consent for Optionees in Quebec
 
The parties acknowledge that it is their express wish that the Option Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be
provided to them in English.
 
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
 
Form of Payment
 
Notwithstanding any discretion in the Plan or anything in the Option Agreement
to the contrary, if the Optionee is a resident of Canada, the Optionee is
prohibited from surrendering certificates for Shares of common stock that the
Optionee already owns or from attesting to the ownership of Shares of common
stock to pay the exercise price or any Tax-Related Items in connection with the
Option as referenced in Paragraph 4(iii) of the Option Agreement.
 
Securities Law Information
 
The Optionee is permitted to sell Option Shares acquired through the Plan
through the designated broker appointed under the Plan, if any, provided the
resale of Option Shares acquired under the Plan takes place outside of Canada
through the facilities of a stock exchange on which the Shares are listed.  The
Shares are currently listed on the New York Stock Exchange.
 
Data Privacy
 
This provision supplements Paragraph 14 of the Option Agreement:
 
The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Plan.  The Optionee further authorizes the Company or any Subsidiary (or
Affiliate) of the Company and the Administrator to disclose and discuss the Plan
with their advisors.  The Optionee further authorizes the Company and any
Subsidiary (or Affiliate) of the Company to record such information and to keep
such information in the Optionee’s employee file.
 
DENMARK
 
Stock Option Act
 
The Optionee acknowledges that the Optionee has received an Employer Statement
in Danish.
 
GERMANY
 
There are no country-specific provisions.
 
IRELAND
 
Director Notification Requirements
 
If the Optionee is a director, shadow director or secretary of an Irish
Subsidiary or Affiliate of the Company, pursuant to Section 53 of the Irish
Company Act 1990, he or she must notify the Irish Subsidiary (or Affiliate) of
the Company in writing within five (5) business days of receiving or disposing
of an interest in the Company (e.g., an Option, Option Shares, etc.), or within
five (5) business days of becoming aware of the event giving rise to the
notification requirement, or within five (5) days of becoming a director, shadow
director or secretary if such an interest exists at that time.  This
notification requirement also applies with respect to the interests of a spouse
or minor child, whose interests will be attributed to the director, shadow
director or secretary.
 
If the Optionee is a director or shadow director of an Irish Subsidiary (or
Affiliate), any Option the Optionee is granted will be over newly issued shares
only.  Treasury shares will not be used to satisfy the Option exercise.
 
JAPAN
 
There are no country-specific provisions.
 
NETHERLANDS
 
Insider Trading Notification
 
The Optionee should be aware of the Dutch insider-trading rules, which may
impact the sale of Option Shares acquired at exercise of the Option.  In
particular, the Optionee may be prohibited from effectuating certain
transactions involving Option Shares if the Optionee has inside information
about the Company.  If the Optionee is uncertain whether the insider-trading
rules apply to him or her, he or she should consult his or her personal legal
advisor.
 
NEW ZEALAND
 
There are no country-specific provisions.
 
PUERTO RICO
 
There are no country-specific provisions.
 
SINGAPORE
 
Securities Law Information
 
The Option grant is being made in reliance of section 273(1)(f) of the
Securities and Futures Act (Cap. 289) (“SFA”) for which it is exempt from the
prospectus and registration requirements under the SFA.  The Plan has not been
lodged or registered as a prospectus with the Monetary Authority of
Singapore.  The Optionee should note that the Options are subject to section 257
of the SFA and the Optionee will not be able to make (i) any subsequent sale of
the shares of Stock in Singapore or (ii) any offer of such subsequent sale of
the shares of Stock subject to the Options in Singapore, unless such sale or
offer in is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA (Chapter 289, 2006 Ed.).
 
Director Notification Requirement
 
If the Optionee is a director, associate director or shadow director of a
Singaporean Subsidiary or Affiliate of the Company, the Optionee is subject to
certain notification requirements under the Singapore Companies Act.  Among
these requirements is an obligation to notify the Singaporean company in writing
when the Optionee receives an interest (e.g., Options, shares of Stock) in the
Company or any related companies (including when the Optionee sells shares
acquired through exercise of the Option).  In addition, the Optionee must notify
the Singaporean company when the Optionee sells or receives shares of the
Company or any related company (including when the Optionee sells or receives
shares acquired under the Plan).  These notifications must be made within two
days of acquiring or disposing of any interest in the Company or any related
company.  In addition, a notification must be made of the Optionee’s interests
in the Company or any related company within two days of becoming a director.
 
SOUTH AFRICA
 
Tax Notification
 
By accepting the Option, the Optionee agrees to notify the Optionee’s Employer
of the amount of any gain the Optionee realizes upon exercise of the Option.  If
the Optionee fails to advise the Optionee’s Employer of the gain realized upon
exercise, the Optionee may be liable for a fine.  The Optionee will be
responsible for paying any difference between the actual tax liability and any
amount withheld.


If the Optionee uses cash to pay the Option Exercise Price at exercise of the
Option, rather than a cashless exercise method, the Optionee must comply with
any exchange control requirements by obtaining a “Tax Clearance Certificate (in
Respect of Foreign Investment)” from the South African Revenue Service.  The
Optionee also may be required to complete a transfer of funds application form
before transferring the funds.  The Tax Clearance Certificate should be
presented to a dealer of the Exchange Control Department of the South Africa
Reserve Bank (it is likely that the Optionee’s bank will qualify as such a
dealer), together with a completed application form to transfer funds.  The
transfer of funds may not be completed unless the original Tax Clearance
Certificate bears the official stamp and signature of the Office of Receiver of
Revenue of the South African Revenue Service.
 
SPAIN
 
Labor Law Acknowledgment
 
This provision supplements Paragraph 12 of the Option Agreement:
 
By accepting the Option, the Optionee acknowledges that the Optionee understands
and agrees that the Optionee consents to participation in the Plan and that the
Optionee has received a copy of the Plan.
 
The Optionee further understands that the Company has unilaterally, gratuitously
and in its own discretion decided to grant the Option under the Plan to
employees of the Company or its Subsidiaries or Affiliates throughout the
world.  The decision to grant the Option is a limited decision that is entered
into upon the express assumption and condition that any Option grant will not
economically or otherwise bind the Company or its Subsidiaries or Affiliates on
an ongoing basis other than as set forth in this Option
Agreement.  Consequently, the Optionee understands that any grant is given on
the assumption and condition that it shall not become a part of any employment
contract (either with the Company or its Subsidiaries or Affiliates) and shall
not be considered a mandatory benefit, salary for any purpose (including
severance compensation) or any other right whatsoever.  Further, the Optionee
understands and freely accepts that there is no guarantee that any benefit shall
arise from any gratuitous and discretionary grant since the future value of the
Option and Shares is unknown and unpredictable.  In addition, the Optionee
understands that this grant would not be made to the Optionee but for the
assumptions and conditions referred to above; thus, the Optionee acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant of
Options shall be null and void.
 
SWEDEN
 
There are no country-specific provisions.
 
UNITED ARAB EMIRATES
 
There are no country-specific provisions.
 
UNITED KINGDOM
 
Withholding Taxes
 
This provision supplements Paragraph 9 of the Option Agreement:
 
If payment or withholding of the Tax-Related Items is not made within ninety
(90) days of the event giving rise to the Tax-Related Items, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the amount of any uncollected Tax-Related
Items shall constitute a full recourse loan owed by the Optionee to the
Employer, effective on the Due Date.  The Optionee agrees that the loan will
bear interest at a fixed rate based on the market rate on the date the loan is
made, and it will be due and repayable to the Company or the Employer six (6)
months from the date the loan is made.  Payment may be made by any of the means
referred to in the “Withholding Requirements in Connection with the Option”
Paragraph of the Option Agreement as long as any immature shares withheld do not
exceed minimum required tax withholding amounts.


Notwithstanding the foregoing, if the Optionee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the Optionee shall not be
eligible for a loan from the Company to cover the Tax-Related Items.  In the
event that the Optionee is a director or executive officer and the amount
necessary to satisfy Tax-Related Items is not collected from or paid by the
Optionee by the Due Date, any uncollected amounts of Tax-Related Items will
constitute a benefit to the Optionee on which additional income tax and National
Insurance Contributions (“NICs”) will be payable.  The Optionee acknowledges
that the Company or the Employer may recover such additional income tax and NICs
at any time thereafter by any of the means referred to in Paragraph 9 of the
Option Agreement.  The Optionee understands that he or she ultimately will be
responsible for reporting any income tax and NICs due on this additional benefit
directly to HM Revenue & Customs (“HMRC”) under the self-assessment regime.


National Insurance Contributions


As a condition to exercising the Option, the Optionee acknowledges and agrees
that the Optionee shall be liable for the Secondary Class 1 NICs which may be
payable by the Company or the Employer (or by any successor to the Company or
the Employer) with respect to the acquisition of Shares pursuant to the Option,
the assignment or release of the Option for consideration, or the receipt of any
other benefit in connection with the Option and that liability for the Secondary
Class 1 NICs payments shall be transferred to the Optionee to the fullest extent
permitted by law.  To accomplish the foregoing, the Optionee agrees to make an
election, in the form specified and/or approved for such election by HMRC, that
the liability for the Secondary Class 1 NICs payments on any such gains shall be
transferred to the Optionee (the “Election”).  The Optionee further agrees to
execute such other elections as may be required between the Optionee and any
successor to the Company and/or the Employer.  The Optionee hereby authorizes
the Company and the Employer to withhold such Secondary Class 1 NICs by any of
the means set forth in Paragraph 9 of the Option Agreement.  If the Optionee
does not make an Election, the Option shall, without any liability to the
Company or the Employer, not be exercisable.





